Citation Nr: 0216026	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from January 1973 to May 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Columbia Regional Office (RO), which 
denied a rating in excess of 50 percent for bipolar disorder.  
Thereafter, the veteran's claim was transferred to the 
Phoenix RO, when she relocated.  In December 2001, she 
testified at a Board hearing at the Phoenix RO.  


FINDING OF FACT

The veteran's bipolar disorder is manifested by symptoms such 
as mood swings, with high and low periods, occasional 
hallucinations, racing thoughts, difficulty sleeping at 
night, anxiety, depression, and anger, resulting in total 
occupational impairment.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 100 percent rating for bipolar disorder are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.130, Diagnostic Code 9432 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C. § 5103A(b).  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d).

In this case, VA has fully met its obligations to the veteran 
under VCAA with respect to her claim for increased rating for 
bipolar disorder.  In this regard, the record contains 
pertinent VA clinical records and the veteran has been 
afforded a psychiatric examination for compensation purposes.  
On review of the record, the Board finds that there is 
sufficient evidence to render an equitable decision on her 
claim.  Moreover, given the facts of this case, the Board 
further finds that no reasonable possibility exists that any 
further assistance to the veteran would aid in substantiating 
her claim.  As all relevant facts have been fully developed, 
and because the veteran has been adequately notified of the 
evidence of record, VA has fully satisfied its obligations to 
her under VCAA.

I.  Factual Background

The veteran's service medical records show that she was 
hospitalized in October 1974, with symptoms of confusion, 
loose associations, visual and auditory hallucinations, and 
bizarre and inappropriate behavior.  She was diagnosed with 
reactive psychosis, unspecified, and determined to be unfit 
for further duty.  

After separation from service, the veteran underwent VA 
examination in January 1976.  At that time, a history of a 
psychotic episode with some residual anxiety was noted.  By 
February 1976 decision, the RO granted service connection for 
reactive psychosis, effective May 13, 1975, and assigned an 
initial 10 percent rating.  

On VA psychiatric examination in May 1977, the veteran 
reported that since her discharge from service, she had been 
married, was a full-time university student, and had no 
recurrence of psychotic symptoms.  The diagnosis was reactive 
psychosis, currently inactive.  By July 1977 RO decision, the 
rating for the veteran's psychiatric disability to zero 
percent, effective October 1, 1977.

In June 1987, the veteran filed a claim for an increased 
rating.  In connection with her claim, she underwent VA 
psychiatric examination in November 1987.  She reported that 
she experienced frequent mood swings, from mania to 
depression, and was currently on Lithium therapy and 
receiving counseling.  She indicated that her psychiatric 
symptoms had affected her marriage, resulting in a divorce.  
She also indicated that her illness had resulted in two lost 
jobs, although she currently worked full-time as a dentist.  
The diagnosis was bipolar illness.  By December 1987 rating 
decision, the RO increased the rating for the veteran's 
psychiatric disability to 10 percent, effective October 27, 
1986.

In September 1988, the veteran contacted the RO and reported 
that she had been terminated from employment due to her 
service-connected psychiatric disability.  In support of her 
claim, she submitted an August 1988 letter from her employer 
showing that she had been terminated due to her "inability 
to practice dentistry within a satisfactory standard of 
performance."  She was advised that it was in her best 
interests not to seek employment in the field of dentistry 
until she could "comfortably withstand the stress of 
treating patients in a center atmosphere."  Also obtained 
were private hospitalization records showing that she had 
been treated for psychiatric symptoms.  On VA medical 
examination in November 1988, it was noted that the veteran 
had bipolar disorder of the mixed type and that is was in 
some remission.  By January 1989 rating decision, the RO 
increased the rating for the veteran's psychiatric disorder 
to 30 percent, effective July 22, 1988.

In January 1991, the veteran was again hospitalized for 
treatment of bipolar disorder.  It was noted that she had 
recently relocated to live with her mother and was having 
financial difficulties, due to her inability to pass the 
state dental board examination.  The diagnoses on discharge 
included bipolar disorder.  By March 1991 rating decision, 
the RO assigned a temporary total rating for the veteran's 
bipolar disorder, and thereafter continued the 30 percent 
rating from March 1, 1991.

In August 1992, the veteran again filed a claim for increased 
rating, stating that her psychiatric disorder had worsened, 
and prevented her from practicing as a dentist or engaging in 
any other type of employment.  The RO thereafter obtained VA 
and private treatment records showing that she was receiving 
regular psychiatric treatment.  On VA psychiatric examination 
in April 1993, the veteran reported that she had recently 
remarried and had acquired a job as a dental assistant, 
working four days weekly.  After examining the veteran, the 
diagnosis was bipolar disorder with intermittent 
exacerbations, productive of moderate impairment.  By June 
1993 rating decision, the RO increased the rating for her 
bipolar disorder to 50 percent, effective March 1, 1992.  
This rating has remained essentially in effect to date.

In June 1999, the veteran filed her most recent claim for an 
increased rating.  In July 1999, she underwent VA psychiatric 
examination at which she reported a long history of bipolar 
illness.  She indicated that she had had approximately seven 
or eight previous psychiatric hospitalizations and was 
receiving regular outpatient treatment.  She reported that 
she had not worked essentially since 1992.  She indicated 
that she had tried different jobs, but realized that she 
could just not function.  She also indicated that she had 
remarried, but that she and her husband were separated and 
planning to divorce.  She indicated that she did not lead a 
very active social life.  On examination, she reported anger, 
anxiety, depression, decreased sleep and decreased energy.  
She indicated that she had breakthrough hallucinations and, 
at times, felt she was Christ or the Pope.  She also reported 
some paranoia and gave an overt manic history.  The diagnosis 
was chronic bipolar disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55-60, noting that 
the veteran exhibited significant difficulties due to her 
illness.  

By decision in August 1999, the RO denied a rating in excess 
of 50 percent for bipolar disorder.  The veteran appealed, 
arguing that a higher rating was warranted.  In support of 
her appeal, she testified at a Board hearing in December 
2001, stating that she had not worked regularly in years, due 
to her psychiatric disability.  She explained that her 
condition made it difficult for her to keep a schedule, due 
to symptoms such as erratic sleep and an inability to handle 
stress.  She noted that she received regular psychiatric 
treatment and had been hospitalized approximately five months 
earlier, with symptoms of suicidal ideation.  She stated that 
since about 1989, she had been unable to maintain her own 
home, and had relied on family members for assistance.  She 
also reported that she was ineligible for disability benefits 
from the Social Security Administration, due to a lack of 
work history.  

VA clinical records confirm that the veteran continued to 
receive frequent and regular psychiatric counseling and 
treatment.  At one point, it was noted that she was on 18 
different medications, including numerous psychotropic 
medications.  In June 2001, she was hospitalized with 
symptoms of hopeless crying, sleeping excessively, and 
suicidal ideation.  She reported that she was separated from 
her husband and currently staying with her sister, although 
she felt as if she was wearing out her welcome.  She 
indicated that she was socially isolated.  She responded well 
to treatment, and the diagnosis on hospital discharge was 
bipolar disorder.  It was noted that her GAF had improved 
from 50 to 65, during admission.  

Subsequent VA clinical records show continued psychiatric 
treatment on a frequent basis.  In April 2002, it was noted 
that the veteran was having more mood swings and increased 
anxiety.  The assessment was bipolar disorder and a GAF of 45 
was assigned.  In July 2002, the veteran was again 
hospitalized.  She reported a history of mood swings, with 
high and low periods, as well as occasional hallucinations.  
She reported racing thoughts and difficulty sleeping at 
night.  A GAF of 45 on admission was assigned.  During the 
course of hospitalization, the veteran's medications were 
changed and she improved.  She was discharged to be followed 
on an outpatient basis.  Subsequent VA clinical records show 
continued psychiatric treatment.  In September 2002, she 
reported that she felt embarrassed over not being able to 
work.  She indicated that she had attempted to hold a job, 
but had failed numerous times - either getting fired or 
quitting.  She indicated that had recently tried to clean 
houses when she could.  She also reported that the sister 
with whom she had been living had asked her to find other 
arrangements.  The assessment was bipolar disorder and a GAF 
of 45 was assigned.

In September 2002, the veteran underwent VA psychiatric 
examination at which she reported continued mood swings, 
including manic and depressed phases.  During manic phases, 
which occurred approximately twice yearly and lasted from 
three weeks to four months, the veteran indicated that she 
overspent, made excessive long distance calls, and had 
feelings of grandiosity.  She indicated that her periods of 
depression occurred about 9 times last year and lasted 
approximately 10 days.  During these periods, she indicated 
that she felt hopeless, lacked control, and experienced 
suicidal ideation.  She indicated that she was a licensed 
dentist, but had not been able to work since 1992, due to 
feelings of anxiety.  She indicated that her dentist's 
license had lapsed and she had taken the examination for 
reinstatement four times since then, which she had failed.  
She indicated that she had attempted to work in other areas, 
such as in a dress store, cleaning houses, and selling fast 
food, but had not been successful.  She indicated that she 
believed that if she was able to work on a part time basis, 
she would have increased self-esteem and lessen her financial 
dependence on others.  After examining the veteran, the 
examiner's diagnosis was bipolar disorder, mixed.  He 
indicated that a current GAF of 45 was warranted, and 
estimated that a GAF of 45 in the past year was also 
warranted.  He explained that the GAF score indicated that 
the veteran had a serious impairment in occupational 
functioning.  He noted that she had not worked full-time 
since 1988 and not at all since 1992.  He indicated that it 
was not likely that she would be able to function as a 
practicing dentist.  He indicated that she may be able to 
work part-time in a low stress job.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's bipolar disorder is currently rated under 
Diagnostic Code 9432.  Under these criteria, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Code 9432 
(2002).

III.  Analysis

On full and complete review of the record, affording the 
veteran the benefit of the doubt, the Board is compelled to 
conclude that the evidence seems to reasonably support a 100 
percent rating for bipolar disorder.  

In that regard, the Board finds that although the veteran has 
shown episodes of partial remission, a review of the history 
of her disability shows that her psychiatric symptoms are 
persistent and recurrent.  This conclusion is supported by 
notations in the record of a long history of bipolar 
disorder.  Moreover, her employment history demonstrates that 
her symptoms have effectively prevented her from securing or 
following a substantially gainful occupation since at least 
1992.  

It is also is noted that recent VA psychiatric examiners have 
assigned a GAF of 45.  The Board observes that such a GAF 
score is indicative of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds the clinical 
documentation of record is sufficient to establish that the 
manifestations of the veteran's service-connected psychiatric 
disability are of such severity as to produce total 
industrial inadaptability.  Thus, the criteria for a 100 
percent evaluation for bipolar disorder have been met.

ORDER

A 100 percent rating for bipolar disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

